UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
March 27, 2013
William J. Casey, Esq.
Watson Bennett Colligan & Schechter LLP
12 Fountain Plaza, Suite 600
Buffalo, New York 14202
Dear Mr. Casey:
This is in response to your letter to me dated October 2, 2012 asking for clarification of specific
requirements in Part B of the Individuals with Disabilities Education Act (IDEA) and its
implementing regulations at 34 CFR Part 300. On December 17, 2012, Rebecca Walawender,
Deputy Director of the Monitoring and State Improvement Planning Division in the Office of
Special Education Programs (OSEP), held a conference call with you to clarify the question
posed in your letter. You ask:
Would it be inconsistent with the requirements of 20 U.S.C. 1415(f)(1)(B) [and] 34 C.F.R.
§300.510(a) (or any other rules and regulations of the IDEA) for an LEA [local educational
agency] to convene a resolution meeting, but at such meeting refuse to discuss the issues raised
in a parent's due process complaint and instead only offer to convene an IEP [individualized
education program] Team meeting as the only forum where parent's issues will be addressed?
Based on your letter and conversation with Ms. Walawender, I understand that your firm’s client,
the parent of a child with a disability and party to a due process complaint filed consistent with
the procedures in 34 CFR §§300.507 through 300.515, and her attorney, attended a resolution
session convened by the LEA. At the resolution meeting, you allege that the LEA refused to
discuss the issues raised in the parent’s due process complaint and informed the parent that she
would have to request an IEP Team meeting to discuss the issues raised in the parent’s due
process complaint.
It is not generally OSEP’s practice to comment on matters that are the subject of a due process
complaint or due process hearing; further, OSEP expresses no view as to the accuracy of the
facts alleged in your inquiry. However, LEAs must comply with the statutory and regulatory
provisions cited in your inquiry in conducting resolution meetings pursuant to 20 U.S.C.
1415(f)(1)(B) and 34 CFR §300.510. Pursuant to 34 CFR §300.510(a)(2), the purpose of the
meeting is for the parent of the child to discuss the due process complaint, and the facts that form
the basis of the due process complaint, so that the LEA has the opportunity to resolve the dispute
www.ed.gov
400 MARYLAND AVE., SW, WASHINGTON, DC 20202
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by
fostering educational excellence and ensuring equal access.

Page 2 – Mr. William Casey
that is the basis for the due process complaint. Therefore, when the LEA convenes a resolution
meeting with the parent and other required participants, and in the absence of a written
agreement that the resolution meeting need not be held, it would be inconsistent with the
requirements in 34 CFR §300.510(a)(2) regarding the purpose of the resolution meeting for the
LEA to refuse to discuss the issues raised in the parent’s due process complaint during that
meeting.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U. S.
Department of Education of the IDEA in the context of the specific facts presented.
If you have further questions, please do not hesitate to contact Rebecca Walawender at 202-2457399 or by email at Rebecca.Walawender@ed.gov.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc: State Director of Special Education

